Citation Nr: 0900480	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1979 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision, during which, 
the RO, in pertinent part, determined that new and material 
evidence had not been received to reopen a claim for 
entitlement to service connection for a back disability.  The 
veteran provided testimony at a personal hearing at the RO in 
May 2006.

The Board remanded this matter for further development in May 
2008.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
entitlement to service connection for a back disorder in 
September 2004, and the veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2004 RO decision, which determined that new 
and material evidence had not been received to reopen a claim 
for entitlement to service connection for a back disability, 
is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for a back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2005, a rating 
decision in August 2005, a statement of the case in January 
2006, a supplemental statement of the case in December 2006, 
correspondence in April 2008, and correspondence in October 
2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board notes that 
the April 2008 correspondence and the October 2008 
correspondence notified the appellant that his claim was 
denied because the evidence received was not new and 
material.  In a May 2008 statement, the appellant 
specifically reported that he received treatment in service 
for a back disorder.  The basis for the original denial of 
service connection for a back disorder was that the appellant 
had not received any treatment in service for back problems.  
This statement, in addition to the above correspondence, 
shows that the appellant had actual knowledge of the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Therefore a remand for additional notification would 
serve no useful purpose.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a November 2008 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO initially denied service connection for a back 
disorder in June 2002.  An application to reopen a claim for 
entitlement to service connection for a back disability was 
denied in September 2004.  Those decisions were not appealed 
and are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the September 2004 
decision included the following:  service medical records; 
post-service VA treatment records; a VA examination report; 
and the veteran's own statements.  The RO initially denied 
service connection for a back disability in June 2002 on the 
basis that such disability was neither incurred in nor caused 
by service.  The RO noted that there was no evidence of 
incurrence in the veteran's service medical records.  The RO 
specifically indicated that the veteran's service medical 
records did not show treatment for a back disability.  In 
September 2004, the RO denied an application to reopen a 
claim for entitlement to service connection for a back 
disability on the basis that the evidence received did not 
constitute new and material evidence because it did not 
relate to an unestablished fact necessary to substantiate the 
claim and did not raise a reasonable possibility of 
substantiating the claim.  The RO noted that the June 2002 RO 
decision found that there was no evidence in the veteran's 
service medical records of an injury to his back while in 
service.  The RO also indicated that an X-ray report 
submitted on the veteran's behalf did not constitute new and 
material evidence.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of any low back problems.  On a 
medical history form at the time of the January 1981 
separation examination, the veteran checked that he did not 
recurrent back pain.  The January 1981 objective separation 
examination report included a notation that the veteran's 
spine and other musculoskeletal systems were normal.  
December 2006 and October 2008 responses from the National 
Personnel Records Center (NPRC) noted that there was no 
evidence that the veteran was placed on a profile for light 
duty for a two week period in 1980 or 1981.  Another December 
2006 response from the NPRC indicated that there were no 
records of back injury or back complaints from January 1980 
to December 1981 at the Merrell troop medical clinic in 
Nuremberg, Germany.  

Post-service VA treatment records dated from November 2003 to 
August 2004, including an August 2004 VA examination report, 
showed treatment for back problems.  

For example, a November 2003 VA treatment entry indicated 
that the veteran reported that he had low back pain since he 
fell off the back of a tank during service.  As to injuries, 
it was noted that the veteran had low back pain after falling 
off a tank.  The assessment included low back pain.  Another 
November 2003 VA treatment entry indicated that the veteran 
reported a history of chronic low back pain since he fell off 
a tank during service.  He stated that he had pain when he 
would sit and stand for a long time and that he had tingling 
down to the left hip.  The impression, at that time, was mild 
to moderate degenerative involvement of the lumbar spine with 
findings at the L2 level suggesting the possibility of 
previous trauma.  A December 2003 entry related an impression 
of low back pain due to degenerative joint disease.  

The evidence received since the September 2004 RO decision 
includes the following: additional VA treatment records; VA 
examination reports; responses from the NPRC; and statements 
and testimony from the veteran.  

VA treatment records dated from August 2005 to September 
2006, including VA examination reports, show that the veteran 
received continuing treatment for back problems.  He also 
continued to report a history of an injury during service.  

For example, a January 2005 VA treatment entry noted that the 
veteran reported that his back was bothering him.  He stated 
that he fell in the service and was put on light duty.  It 
was noted that an X-ray performed in 2003 showed a possible 
previous injury to L2.  The impression included chronic back 
pain.  

A June 2005 VA treatment entry noted that the veteran 
reported a history of a service-related injury to his back.  
He stated that on one occasion, he fell off a gun and hit his 
back.  The impression included multifactorial low back pain.  
The examiner noted that the lumbar computed tomography scan 
showed a broad bulge at the L5 to S1 level.  It was noted 
that the veteran also had significant myofascial pain.  A 
November 2005 VA treatment report indicated that the veteran 
described a chronic back condition, recurrent since 1981, 
which he associated with service duty.  It was noted that he 
denied trauma and that he reported that the back pain became 
constant about three years earlier.  A diagnosis was not 
specifically provided.  

The Board notes that the additional VA treatment records, 
including examination reports, with additional diagnoses of 
back problems, do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  Simply stated, 
the fact that the veteran currently has a low back disability 
is not in dispute, either today or in September 2004.  The 
veteran's statements and testimony in this regard are also 
cumulative and redundant.  The evidence at the time of the 
September 2004 RO decision already indicated that the veteran 
had a back disability.  In fact, the evidence already 
included a history reported by the veteran of an injury after 
falling off a tank in the service.  

As noted previously, the June 2002 RO decision initially 
denied service connection for a back disability on the basis 
that there was no evidence of incurrence of such disorder in 
the veteran's service medical records.  The September 2004 RO 
decision denied an application to reopen a claim for 
entitlement to service connection for a back disability on 
the basis that the evidence received did not constitute new 
and material evidence.  The RO noted that the June 2002 RO 
decision found that there was no evidence in the veteran's 
service medical records of an injury to his back while in 
service and that an X-ray report submitted on the veteran's 
behalf did not constitute new and material evidence.  None of 
the recently submitted evidence links the veteran's back 
disability to his period of service.  The Board notes that 
the veteran has continued to report an injury during service 
and several treatment entries reported that history.  Those 
statements by the veteran, however, were nothing more than a 
recitation of his belief.  As such, they are not competent 
evidence in linking any present cervical spine disability 
with service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  Moreover, 
responses from the NPRC found no evidence of any such injury 
as contended by the veteran to include a profile for light 
duty.  

Additionally, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the veteran's claim.  
38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the September 2004 RO decision.  Thus 
the claim for service connection for a back disability may 
not be reopened, and the September 2004 RO decision remains 
final.  




ORDER

The application to reopen the claim for service connection 
for a back disability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


